Order, Supreme Court, Bronx County (Lawrence Bernstein, J.), entered May 27, 1999, which denied defendant’s motion pursuant to CPL 440.10 motion to vacate a judgment, same court and Justice, rendered February 29, 1996, unanimously affirmed.
The sole issue raised on this appeal is identical to an issue rejected by this Court on a codefendant’s appeal (People v Ross, 288 AD2d 138, lv denied 98 NY2d 655), and there is no basis to reach a different result. Concur — Andrias, J.P., Rosenberger, Marlow and Gonzalez, JJ.